                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

ANITA K.,                                 *
                                           *
           Plaintiff,                      *
                                           *                  Civil No. TMD 18-6
           v.                              *
                                           *
                                           *
NANCY A. BERRYHILL,                       *
Acting Commissioner of Social Security,   *
                                           *
                       1
           Defendant.                      *
                                     ************

                  MEMORANDUM OPINION GRANTING PLAINTIFF’S
                     ALTERNATIVE MOTION FOR REMAND

       Plaintiff Anita K. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of the

Commissioner of Social Security (“Defendant” or the “Commissioner”) denying her application

for disability insurance benefits under Title II of the Social Security Act. Before the Court are

Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF No. 12) and

Defendant’s Motion for Summary Judgment (ECF No. 15).2                  Plaintiff contends that the

administrative record does not contain substantial evidence to support the Commissioner’s

decision that she is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 12) is GRANTED.


1
 On April 17, 2018, Nancy A. Berryhill became the Acting Commissioner of Social Security.
See 5 U.S.C. § 3346(a)(2); Patterson v. Berryhill, No. 2:18-cv-00193-DWA, slip op. at 2 (W.D.
Pa. June 14, 2018).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
                                                 I

                                           Background

       On May 5, 2016, Administrative Law Judge (“ALJ”) Stewart Goldstein held a hearing

where Plaintiff and a vocational expert (“VE”) testified. R. at 41-77. The ALJ thereafter found

on May 25, 2016, that Plaintiff was not disabled from the alleged onset date of disability of

September 28, 2012, through the date of the ALJ’s decision. R. at 19-40. In so finding, the ALJ

found that Plaintiff had the residual functional capacity (“RFC”) “to perform light work as

defined in 20 CFR 404.1567(b) except no climbing ladders, ropes, or scaffolds, or crawling;

occasional climbing of ramps and stairs; frequent stooping; and occasional kneeling and

crouching.” R. at 27. In light of this RFC and the VE’s testimony, the ALJ determined that

Plaintiff could perform her past relevant work as a medical secretary and medical assistant. R at

34-35. The ALJ thus found that Plaintiff was not disabled from September 28, 2012, through

May 25, 2016. R. at 35.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on January

2, 2018, a complaint in this Court seeking review of the Commissioner’s decision. Upon the

parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period



                                                 2
of not less than twelve months.           42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”              42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work




                                                  3
activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1521(a), 416.920(c), 416.921(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).     The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1521(b), 416.921(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1521(b)(1)-(6), 416.921(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.            Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.        See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42



                                                  5
U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                           Discussion

       Plaintiff contends that the ALJ erroneously assessed her RFC contrary to Social Security

Ruling4 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 7-10,

ECF No. 12-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of her ability to perform the physical and mental demands of work. Id. at 9-10. In

particular, she contends that the ALJ “failed to provide a proper explanation to support his



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                6
decision.”   Id. at 10.   She also argues that the ALJ erroneously evaluated her subjective

complaints. Id. at 3-7. For the reasons discussed below, the Court remands this case for further

proceedings.

       SSR 96-8p, 1996 WL 374184 (July 2, 1996), explains how adjudicators should assess

RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding



                                                7
because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       Although the ALJ here found that Plaintiff had the RFC to perform light work, he did not

explain his conclusion that, on the basis of the evidence in the record, Plaintiff could actually

perform the tasks required by light work, such as lifting no more than 20 pounds at a time,

frequently lifting or carrying up to 10 pounds, or standing or walking for six hours in an eight-

hour workday. See SSR 83-10, 1983 WL 31251, at *5-6 (Jan. 1, 1983); see also Woods v.

Berryhill, 888 F.3d 686, 694 (4th Cir. 2018). The ALJ “must both identify evidence that

supports his conclusion and ‘build an accurate and logical bridge from [that] evidence to his

conclusion.’” Woods, 888 F.3d at 694 (alteration in original) (quoting Monroe, 826 F.3d at 189).

An ALJ’s failure to do so constitutes reversible error. Lewis v. Berryhill, 858 F.3d 858, 868 (4th

Cir. 2017). Although Defendant contends that the error is harmless (Def.’s Mem. Supp. Mot.

Summ. J. 12-13, ECF No. 15-1), “[t]he Court cannot classify the error as harmless because the

ALJ’s written decision is insufficient to permit adequate review.” Lawson v. Berryhill, Civil No.

TJS-17-0486, 2018 WL 1135641, at *5 (D. Md. Mar. 1, 2018). Because “meaningful review is

frustrated when an ALJ goes straight from listing evidence to stating a conclusion,” the Court

remands this case for further explanation as to Plaintiff’s RFC to perform her past relevant work

as a medical secretary and medical assistant. Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir.

2019) (citing Woods, 888 F.3d at 694).

       Plaintiff also maintains that the ALJ erroneously evaluated her subjective complaints.

Pl.’s Mem. Supp. Mot. Summ. J. 3-7, ECF No. 12-1. Although the Court remands this case on

other grounds, on remand “the ALJ should consider not just the type of [Plaintiff’s] daily



                                                8
activities, but also the extent to which she can perform them in assessing her credibility.”

Woods, 888 F.3d at 695. The ALJ should explain how those activities show that she could

persist through an eight-hour workday and sustain a full-time job. See Brown v. Comm’r Soc.

Sec. Admin., 873 F.3d 251, 263, 269-70 (4th Cir. 2017).

                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 15)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 12) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 12) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: March 22, 2019                                               /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                9
